Citation Nr: 0740546	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-21 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for residuals of a 
broken nose.

3.  Entitlement to service connection for sinusitis, claimed 
as a sinus condition.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran had honorable active service from September 29, 
1975 to December 17, 1983.  VA has determined by a December 
2004 administrative decision that the veteran's discharge for 
the period of service from December 18, 1983 to July 5, 1988 
was under dishonorable conditions, and is therefore a bar to 
the award of VA compensation benefits.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from February 2005 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  In those decisions, the RO 
denied service connection for a right knee disorder, a broken 
nose, and a sinus condition, and granted service connection 
for bilateral hearing loss with a 0 percent (non-compensable) 
evaluation effective April 15, 2004.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in June 2007; the hearing 
transcript has been associated with the claims file.  

The issues of entitlement to service connection for a right 
knee disorder and entitlement to service connection for 
sinusitis, claimed as a sinus condition, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The veteran does not have residuals of a broken nose 
etiologically related to active service.  

2.  VA audiometric testing performed in January 2005 revealed 
Level I hearing loss in the right ear and Level II hearing 
loss in the left ear.  

3.  Puretone thresholds are not 55 decibels or more at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz), or 30 decibels or less at 1000 Hertz and 70 decibels 
or more at 2000 Hertz.


CONCLUSIONS OF LAW

1. Residuals of a broken nose were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.85 - 4.87 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a June 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA, in effect, asked 
the veteran to provide any evidence that pertains to his 
claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  With respect to the 
veteran's claim for an increased evaluation for hearing loss, 
the June 2004 letter addressed the veteran's original 
application for service connection.  In February 2005, the RO 
awarded service connection for bilateral hearing loss and 
assigned a non-compensable evaluation effective April 15, 
2004.  Therefore, the June 2004 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records, service personnel 
records, private treatment records, a VA examination, and a 
Board hearing transcript have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.



B.  Law and Analysis

1.  Residuals of a Broken Nose

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

During the veteran's June 2007 Board hearing, he reported 
that he and four shipmates were attacked by some civilians 
while he was in service.  The veteran reported that he was 
seen by a hospital corpsman after the incident, but was told 
that there was nothing to do with a broken nose but to allow 
it to heal.  He was told to return in two weeks for a follow 
up.  The veteran reported that he did return two weeks later; 
the doctor indicated that his nose was healing and that he 
would be okay.  

Service medical records do not reflect any diagnoses or 
treatment for a broken nose in service.  However, the veteran 
submitted copies of several newspaper articles and a hearing 
transcript which describe the assault which occurred in 
February 1984.  The veteran was identified as one of five 
sailors who were attacked by outside of a bar.  The 
assailants attacked the sailors with bottles, rocks, and 
bricks.  One article shows that the veteran suffered a 
hairline fracture to the nose and was bleeding profusely.  
Although the record shows that the veteran had a hairline 
fracture to the nose in service, no residuals were noted in 
service medical records, or on an April 1988 separation 
examination.

Private treatment records do not reflect any currently 
diagnosed residuals of a broken nose.  The Board notes that 
the veteran also contends that he has a sinus condition which 
was aggravated by his broken nose.  The issue of entitlement 
to service connection for sinusitis, claimed as a sinus 
condition, has been developed as a separate issue and is 
discussed in the remand portion of the decision below.  

In the instant case, the medical evidence of record does not 
reflect a current diagnosis pertaining residuals of a broken 
nose.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 
(1997).  As there are no current residuals of a broken nose 
shown by the record, the Board finds that service connection 
is not warranted.  

2.  Hearing Loss

The veteran is seeking an initial compensable evaluation for 
service-connected bilateral hearing loss.  The Board has 
carefully reviewed the evidence and statements made in 
support of the claim and finds that the preponderance of the 
evidence weighs against the veteran's claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2007).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2007).  

The Board notes that United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for 
increased rating of a service-connected disability and from 
case where the veteran expresses dissatisfaction with the 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  See Id.  In this case, a staged rating is for 
consideration.

The Rating Schedule provides rating tables for the evaluation 
of hearing impairment.  Table VI assigns a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of percent speech discrimination and the puretone 
threshold average (the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. 
§ 4.85 (2007).  Table VII is used to determine the percentage 
evaluation by combining the Table VI Roman numeral 
designations for hearing impairment in each ear.  Id.  When 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned in audiometric 
evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing 
impairment.  When the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2007).  Each ear is evaluated 
separately.  Id.  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(b) (2007).  
That numeral is then elevated to the next higher Roman 
numeral.  Id.  Each ear is evaluated separately. Id. 



On the authorized VA audiological evaluation in January 2005, 
puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
40
45
60
LEFT
30
40
40
40

The average puretone threshold was 50 decibels for the right 
ear and 37.5 decibels for the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 88 in the left ear.  The January 2005 
examination was properly executed in accordance with the 38 
C.F.R. § 4.85(a) requirements for the evaluation of hearing 
impairment.  See 38 C.F.R. § 4.85(a) (2007).  

Application of the above diagnostic criteria results in a 
noncompensable evaluation for the veteran's bilateral hearing 
loss.  The January 2005 VA audiometric findings, applied to 
Table VI, yield a numeric designation of I for the right ear 
(50 decibel puretone threshold average, and 96 percent speech 
discrimination), and a numeric designation of II for the left 
ear (37.5 decibel puretone threshold average, and 88 percent 
speech discrimination).  These numeric designations, entered 
into Table VII, produce a zero percent evaluation for hearing 
impairment.  Thus, the Board finds that the veteran's 
bilateral hearing loss was properly assigned a zero percent 
evaluation.  

Puretone thresholds reported on the veteran's audiological 
examinations were not 55 decibels or more at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) or 
30 decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  Thus, 38 C.F.R. § 4.86 provisions for 
exceptional patterns of hearing impairment do not apply.  

During a June 2007 Board hearing, the veteran indicated that 
he has not had any audiological evaluations since January 
2005.  The Board emphasizes that disability ratings are 
derived by a mechanical application of the rating schedule.  
See Lendenmann, 3 Vet. App. 345, 349.  Here, mechanical 
application of the rating schedule to the audiometric 
findings clearly establishes a noncompensable disability 
evaluation.  

C.  Conclusion

The veteran does not exhibit a current residual of a broken 
nose.  Therefore, the Board concludes the preponderance of 
the evidence is against finding that the veteran has 
residuals of a broken nose etiologically related to active 
service.  The preponderance of the evidence is against 
finding that the veteran's bilateral hearing loss warrants a 
compensable evaluation.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for residuals of a broken nose is denied.

An initial compensable evaluation for bilateral hearing loss 
is denied. 


REMAND

The veteran and his representative have raised the issue of 
whether new and material evidence has been received to reopen 
a claim regarding the character of the appellant's discharge 
for the period of service from December 18, 1983 to July 5, 
1988.  The raised claim regarding character of discharge is 
inextricably intertwined with issues of entitlement to 
service connection for a right knee disorder, and for 
sinusitis, as such disorders are claimed to have been 
incurred during this period of service.  See Harris v. 
Derwinski, 1 Vet. App. 80 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  As 
noted above, the RO issued a now final Administrative 
Decision regarding this issue in December 2004.  Accordingly, 
the Board will defer appellate consideration of the veteran's 
claims of entitlement to service connection for a right knee 
disorder and for sinusitis, claimed as a sinus condition, 
pending resolution of the application to reopen a claim 
regarding the character of the veteran's discharge.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claim based on the 
character of his discharge.  The notice 
should address what evidence would be 
necessary to substantiate that his 
discharge for the period from December 18, 
1983 to July 5, 1988, should not be a bar 
to benefits.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

2.  After undertaking any additional 
development deemed warranted, the RO 
should adjudicate the matter of whether 
new and material evidence has been 
received to reopen a December 2004 VA 
administrative determination as to the 
character of the appellant's discharge for 
the period from December 18, 1983, to July 
5, 1988 as a bar to the receipt of VA 
benefits.  Then, if and only if, all 
procedural requirements, i.e. notice of 
disagreement, statement of the case and a 
substantive appeal, have been satisfied 
regarding that matter and/or any 
derivative claim, should the matter(s) be 
certified to the Board.

3.  Thereafter, if appropriate, the RO 
should consider all of the evidence of 
record and readjudicate the appellant's 
claim for service connection for a right 
knee disorder and for sinusitis, claimed 
as a sinus condition (in light of its 
determination as to whether new and 
material evidence was received to reopen a 
December 2004 determination as to the 
character of the appellant's discharge for 
the period from December 18, 1983 to July 
5, 1988 as a bar to the receipt of VA 
benefits).  If the benefit sought on 
appeal remains denied, the RO should 
furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case (SSOC) that includes 
citation to and discussion of any 
additional evidence and legal authority 
considered, as well as clear reasons and 
bases for all determinations.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


